Citation Nr: 1635545	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbosacral spine disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral leg/thigh disorder.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for a bilateral shoulder disorder.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to an initial rating in excess of 10 percent for residuals of frostbite of the right hand.

11.  Entitlement to an initial rating in excess of 10 percent for residuals of frostbite of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1962 to August 1966.  He also served in the United States Coast Guard in 1967 and 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2012 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The April 2012 rating decision granted service connection for bilateral hearing loss with a 0 percent rating, and tinnitus with a 10 percent rating, effective October 19, 2010; and denied service connection for a bilateral leg/thigh disorder (including leg cramps), a lumbar spine disorder, a cervical spine disorder, and degenerative joint disease of the bilateral knees, ankles, shoulders, and hips.  The June 2012 rating decision granted service connection for left and right hand cold injury residuals with a rating of 10 percent each, effective October 19, 2010.  

In May 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 90 days for the receipt of additional evidence; however, to date, none has been received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a higher initial rating for tinnitus is addressed in the decision below.  The remainder of issues are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the recording during his May 2015 Board hearing, the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the recording during his May 2015 Board hearing, the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  See Board Hearing Transcript, p. 2.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.    


ORDER

The appeal pertaining to the issue of entitlement to a higher rating for tinnitus is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the claims for service connection, the Veteran's service treatment records reflect that, in October 1962, it was noted that he complained of a stiff right leg from age 15 to the present.  In November 1962, he was hospitalized for myositis due to trauma, left rectus femoris muscle, due to strenuous running.  In April 1963, the Veteran had a contusion to both thighs when he as pressed between two boats.  X-rays were negative.  

At the time of the September 2011 VA examination, a diagnosis of bilateral hip degenerative joint disease was rendered.  However, in his ensuing report, the examiner averred the "Veteran reports that it should be right thigh muscle" and consequently did not provide an opinion regarding a potential nexus between the Veteran's diagnosed bilateral hip disorder and his military service.  

Additionally, with regard to his shoulders, the September 2011 examiner provided a diagnosis of right shoulder strain, but noted that degenerative arthritis had not been diagnosed and the Veteran had not reported to radiology as of yet.  Thereafter, a subsequent September 2011 X-ray revealed  "calcific tendonitis of the right shoulder" and "mild [acromioclavicular] joint arthritis."  Moreover, the left shoulder was not examined.  Furthermore, in rendering a negative nexus opinion, the examiner relied, in part, on the fact that the service treatment records did not reflect documentation referable to the shoulders.  However, at his Board hearing, the Veteran testified to injuring his right shoulder while performing his duties; however, did not seek treatment for such injury.  

Finally, with regard to the Veteran's cervical and lumbar spine disorders, the September 2011 examination report shows diagnoses of multi-level degenerative changes in the mid cervical spine and severe left neural foraminal narrowing at C4-5, and disc and facet abnormalities at L3-4 and L4-5, which the examiner opined was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  In support of such opinion, the examiner noted that the service treatment records were negative for any complaint of neck or back pain, and the Veteran was involved in a post-service motor vehicle accident, which reflected a flexion-extension type of injury to the cervical and upper thoracic spine.  However, at his Board hearing, the Veteran testified to injuring his neck and back while performing his duties; however, did not seek treatment for such injury.  

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain a new examination with etiological opinions in regard to the Veteran's claims for service connection for bilateral hip and bilateral shoulder disorders.  Furthermore, an addendum opinion addressing the etiology of the Veteran's lumbar spine and cervical spine disorders is warranted.

With regard to the Veteran's claims for service connection for bilateral ankle, leg/thigh, and knee disorders, the current record does not reflect diagnoses of such claimed conditions.  However, as the Board is remanding the appeal in order to obtain outstanding treatment records, which may potentially show current diagnoses referable to his bilateral ankles, legs/thighs, and knees, the AOJ should review the newly obtained records and, thereafter, conduct any necessary development, to include, if indicated, obtaining any examinations and/or opinions for the adjudication of such claims.  

As for the increased rating claims, during his May 2015 Board hearing, the Veteran testified that his service-connected bilateral hearing loss had increased in severity since his last VA audiology examination in September 2011; and that his bilateral hand disabilities had increased in severity since his last VA cold injury examination in May 2012.  He specifically testified that his hearing thresholds and acuity/word discrimination have worsened (Transcript, pp. 5-7, 36-39); and that he is losing his ability to do things with his hands, such that he "can't even open up a soda bottle or . . . pull open a can with a top."  Transcript, pp. 3-5, 30-34.  He also testified regarding bilateral hand pain and numbness, and added that his doctor had just done a neurological test on his hands to ascertain the current nature of his complaints.  Transcript. pp. 17, 31.  Therefore, as there is an indication that the Veteran's service-connected hearing loss and frostbite injury residuals of the bilateral hands disabilities may have worsened since last examined by VA, new examination are needed.  38 C.F.R. § 3.327(a); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, while on remand, the record should be updated to include VA treatment records dated from January 17, 2013, to the present.  In this regard, the record reflects that the Veteran currently receives medical care through the Martinsburg, West Virginia, VA Medical Center (VAMC).  Furthermore, the Veteran should be provided with an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, at his Board hearing, he indicated that he had previously sought treatment at a hospital in Baltimore in 1968 and possibly through private providers Drs. Baer and Gale.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to the claims on appeal, to include those from a hospital in Baltimore in 1968 and private providers Drs. Baer and Gale.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from the Martinsburg VAMC dated from January 17, 2013, to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's September 2011 general medical examination in order to obtain an addendum opinion regarding the etiology of his claimed lumbar and cervical spine disorders.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to specifically include the Veteran's testimony at his May 2015 Board hearing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed lumbar spine and/or cervical spine disorders are related to his military service, to include the injury described at the Board hearing.  The lack of documentation for back and/or neck complaints in the service treatment records may not be the sole basis for a negative opinion.

The examiner should also offer an opinion as to whether it is least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the lumbar spine and/or cervical spine manifested within one year of the Veteran's service discharge in August 1966, i.e., by August 1967.  If so, please describe the manifestations. 

In rendering an opinion, the examiner should consider the Veteran's statements regarding the onset and continuity of symptomatology.  A rationale for all opinions must be provided.  

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral shoulder and bilateral hip disorders.  The record, to include a copy of this remand, should also be reviewed by the examiner.  All indicated testing, including, but not limited to, x-rays and range of motion studies, should be done, and all test findings should be reported in detail.  

The examiner should identify all current bilateral shoulder and/or bilateral hip disorders.

After reviewing the record, to specifically include the Veteran's testimony at his May 2015 Board hearing, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed bilateral shoulder and bilateral hip disorders are related to his military service, to include the in-service injuries documented in his service treatment records and/or the injury described at the Board hearing.  The lack of documentation for back and/or neck complaints in the service treatment records may not be the sole basis for a negative opinion.

The examiner should also offer an opinion as to whether it is least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the bilateral shoulders and/or bilateral hips manifested within one year of the Veteran's service discharge in August 1966, i.e., by August 1967.  If so, please describe the manifestations. 

In rendering an opinion, the examiner should consider the Veteran's statements regarding the onset and continuity of symptomatology.  A rationale for all opinions must be provided.  

4.  The AOJ should review the newly obtained records and, thereafter, conduct any necessary development, to include, if indicated, obtaining any examinations and/or opinions for the adjudication of the Veteran's claims for service connection for bilateral ankle, leg/thigh, and knee disorders.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of frostbite of the bilateral hands.  The record, to include a copy of this remand, should also be reviewed by the examiner.  All indicated testing, including, but not limited to, x-rays, range of motion studies, and neurologic tests, should be done, and all test findings should be reported in detail.  

The examiner should describe the nature and severity of all current manifestations, both orthopedic and neurologic, of the Veteran's residuals of frostbite of the bilateral hands.  The examiner should also comment upon the functional impact the Veteran's service-connected frostbite residuals of the bilateral hands have on his activities of daily living, to include his employability.

A rationale for all opinions must be provided.  

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss.  The record, to include a copy of this remand, should also be reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


